Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 32 is allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Surface Acetylation of Bacterial Cellulose, Cellulose”, Vol. 9, pp. 361-367, 2002).
Regarding claims 11-14 and 23-31 Kim et al. teach a cellulose acetate fiber comprising an average degree of substitution of 2.77 and a number average fiber diameter is within the claimed range as comparing the electron microscope photograph of Figure 5h and the scale bar shown in Figure 5a, it is known the cellulose has a diameter within the claimed range. The cellulose has a degree of substitution of 2.77 and has a peak at two positions near the 2ϴ = 7.6-8.6 degree and near 2ϴ = 15.9-16.9 degree according to a diffraction profile obtained from an x-ray diffraction photograph CuKa (lambda= 1.5418 which is considered to be similar to the claimed lambda and read on the claimed lambda), the cellulose has a cellulose triacetate I crystal structure. Although Kim et al. does not disclose method of obtaining the diffraction profile, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.Therefore, absent evidence of criticality regarding the presently claimed method and given that Kim et al. meets the requirements of the claimed fiber, Kim et al. clearly meet the requirements of present claims fiber.

  Kim et al. are silent regarding the claimed viscosity average polymerization degree. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed 
Regarding claim 15, Kim et al. teach a cellulose acetate composition comprising one or more of the cellulose acetate fibers of claim 11. 
Regarding claim 16, Kim et al. are silent regarding the cellulose acetate composition comprising a resin. However, it is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention to melt knead a resin with the cellulose acetate composition in order to extrusion mold an article. 
Regarding claim 17, Kim et al. teach a method for producing cellulose acetate fibers comprising the steps of acetylating fibrous raw material cellulose by reacting it with acetic anhydride in a solvent containing a poor solvent for cellulose acetate and acetic acid, separating cellulose acetate obtained by the acetylation as a solid and washing the solid. Kim et al. is silent regarding the claimed suspending of the solid in water or an organic solvent containing water and fibrillating the solid with a homogenizer. However, use of a homogenizer in to fibrillate in order to produce cellulose material is well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to use water solvent used in the previous cleaning process in order to be economical and as is known in the art. Kim teach use of pulp is known in the art to produce cellulose fiber. It would have been obvious for one of ordinary skill in the art to use wood pulp or cotton linters as both are well known in the art. 
Regarding claim 18, 
Regarding claim 19, Kim et al. are silent regarding the step of melt kneading a resin in the presence of the cellulose acetate fibers. However, it is well known in the art and would have been obvious to one of ordinary skill in the art at the time of the invention to melt knead a resin with the cellulose acetate fiber in order to extrusion mold a n article and yield a composite reinforced. 
Regarding claims 20-22, Kim et al. teach an average substitution degree of 2.77. It is apparent, however, that the instantly claimed average substitution degree and that taught by Kim et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. It is further noted that the average substitution degree of Kim et al. is taught as 2.77 which rounds to 2.8.
In light of the case law cited above and given that there is only a “slight” difference between the average substitution degree disclosed by Kim et al. and the average substitution degree disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the average substitution degree, it therefore would have been obvious to one of ordinary skill in the art that the average substitution degree disclosed in the present claims is but an obvious variant of the average substitution degree disclosed in Kim et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues Kim et al. do not teach the method of obtaining the diffraction profile. Although Kim et al. does not disclose method of obtaining the diffraction profile, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.Therefore, absent evidence of criticality regarding the presently claimed method and given that Kim et al. meets the requirements of the claimed fiber, Kim et al. clearly meet the requirements of present claims fiber.
Applicant’s arguments concerning British Celanese and Kowata have been full considered, but are moot as they are not used in the rejection set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789